Third District Court of Appeal
                               State of Florida

                      Opinion filed November 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1559
                       Lower Tribunal No. 19-19983
                          ________________


                              Olga Delgado,
                                  Appellant,

                                     vs.

                      Wal-Mart Stores East, LP,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Peter R.
Lopez, Judge.

     The Bennett Law Center, and Scott B. Bennett, for appellant.

     Liebler Gonzalez & Portuondo, and Tricia J. Duthiers, for appellee.


Before LOGUE, HENDON, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.